Citation Nr: 1013647	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear, to include as a residual trauma.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1965, with periods of active duty for training and inactive 
duty for training in the reserve forces.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right ear injury 
with hearing loss.  
In January 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

The Board notes that a hearing was held before a Veterans Law 
Judge in April 2005.  The Veterans Law Judge who conducted 
the hearing subsequently left the Board.  In April 2008, the 
Veteran was notified that the Veterans Law Judge was no 
longer employed by the Board and was offered the opportunity 
to have another hearing before a member of the Board.  The 
Veteran informed the Board that he did not wish to have 
another Board hearing; therefore, no additional action is 
needed.  

After certification of the appeal, the Veteran submitted 
additional evidence to the Board consisting of statements in 
support of his claim, VA outpatient treatment records, lay 
statements, duplicate copies of the November 2007 VA 
examination reports, and service treatment records.  In the 
May 2008 Appellant's Post-Remand Brief, the representative 
waived initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304 (c) (2009).  

In January 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case was returned 
to the Board for further appellate review.  In July 2008, the 
Board denied service connection for hearing loss in the right 
ear, to include as a residual to trauma.  The Veteran 
appealed the Board's July 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
January 2009, the Court granted a Joint Motion for Remand, 
vacated the July 2008 Board decision, and remanded the case 
for compliance with the terms of the joint motion.  

On April 21, 2009, the Board issued a second decision, which 
vacated the previous July 2008 Board decision, and continued 
the denial for the claim of service connection for hearing 
loss in the right ear to include as a residual trauma.  
Again, the Veteran appealed the Board decision to the Court.  
By Order dated December 2009, the Court granted a Joint 
Motion for Remand, which vacated the Board's decision, and 
remanded the claim to the Board for further proceedings 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Pursuant to the December 2009 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim currently on appeal, further development is 
required prior to final appellate review.  

The Veteran states that in 1965, he was struck in the face by 
his drill instructor while participating in Marine Recruit 
Training.  During the January 2004 DRO hearing, the Veteran 
testified that his helmet spun off and he became disoriented.  
He mentioned the incident to his bunkmate, but did not report 
it to his commanding officers or receive treatment at sick 
call.  The Veteran contends that his current right ear 
hearing loss is attributable to his active military service.  

In an April 2009 decision, the Board determined that service 
connection was not warranted for the Veteran's right ear 
hearing loss, to include as residual to trauma.  The Board 
conceded that the Veteran was struck by his drill instructor 
because an April 2003 statement from his bunkmate 
corroborated the claimed assault, but determined that the 
medical evidence failed to show that his clinically diagnosed 
hearing loss, to include as a residual to trauma, is related 
to his military service.  In reaching this conclusion, the 
Board relied upon results from a November 2007 VA 
examination.  After diagnostic and clinical testing, as well 
as a review of the claims file, both a VA audiologist and 
otolaryngologist diagnosed the Veteran with sensorineural 
hearing loss and vertigo.  The audiologist and 
otolaryngologist concluded that they could not determine a 
connection to the service trauma without resorting to 
speculation.  The otolaryngologist explained that while the 
Veteran states that he has noticed hearing loss since the in-
service incident, there is no documentation to that effect, 
no complaints at that time, or any detailed audiograms during 
his military service.  Similarly, after a magnetic resonance 
image (MRI) of the brain performed in December 2007, the VA 
otolaryngologist confirmed in a December 2007 VA addendum 
that the Veteran's complaints cannot be connected to his 
service "without resorting to mere speculation."  

The Board acknowledged a March 2004 VA physician statement, 
which concluded that the Veteran's in-service event could 
have reasonably caused his current right ear symptoms, but 
determined that the conclusion reached was based on the 
Veteran's historical account.  As such, because the Board 
dismissed the March 2004 VA statement, November 2007 VA 
medical opinion, and December 2007 VA addendum opinion, it 
was determined that no medical opinions were of record 
suggesting that the Veteran's hearing loss in the right ear, 
to include as a residual to trauma, is related to his 
military service.  

After the November 2007 VA examination, the Board notes that 
the Veteran submitted two additional lay statements attesting 
to his hearing loss.  In a February 2008 statement, the 
Veteran's cousin stated that he witnessed the Veteran's 
hearing problems after he was discharged from service.  
Additionally, in a February 2008 statement, a fellow police 
officer explained that he became acquainted with the Veteran 
in 1968 when he was appointed as a probationary patrolman, 
and observed the Veteran's difficulties understanding and 
hearing people.  

In its Joint Motion for Remand, the Court noted that while 
the 2007 VA examiners may have overlooked the bunkmate's 
statement, they could not have been aware of the other two 
lay statements, which were not received by VA until February 
2008.  In light of the additional evidence, the Board finds 
that the Veteran should be afforded an additional VA 
examination to determine whether his right ear hearing loss, 
to include as a residual trauma, is related to his military 
service.  An examiner's conclusion that a diagnosis is not 
possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, a bald statement that it would be 
speculative for the examiner to render an opinion as to the 
etiology or diagnosis is fraught with ambiguity.  See Jones 
v. Shinseki, No. 07-3060, slip op. at 9 (U.S. Vet. App. March 
25, 2010).  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the 
basis must otherwise be apparent in the Board's review of the 
evidence.  Additionally, it must be clear from either the 
examiner's statements or the Board decision, that the 
examiner has indeed considered "all procurable and assembled 
data," by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  "When the record leaves 
this issue in doubt, it is the Board's duty to remand for 
further development."  Jones v. Shinseki, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
hearing loss in the right ear, to include 
as a residual trauma.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The 
appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's right 
ear hearing loss, to include as a 
residual trauma, had its origin in 
service or is in any way related to the 
Veteran's active service, or more 
properly attributable to other post 
service events.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.  A 
rationale for any opinion reached must be 
provided.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


